NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1 and 3-9 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the multiplex drive module comprises at least three drive sub-modules; each of the at least three drive sub-modules comprises eight control switches and eight adjustable resistors, each of four adjustable output resistors of the eight adjustable output resistors is connected to a termination power supply through a respective one of the eight control switches, each of another four adjustable output resistors of the eight adjustable output resistors is connected to a grounding terminal through a respective one of the eight control switches, and terminals of all the adjustable output resistors, which are not connected to the control switches, are connected to each other to function as an output terminal as cited with the rest of the claimed limitations.
Claims 3-9 are allowed based on the dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842